Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1,”of the pipe” (line 9 from last) lacks antecedent basis, and is likely not either the “a pipe” (line 14 from last) or “an inlet pipe” (line 15 from last).
	As to claim 9, does the “unit of Processing” include all of the structure (computer … (DCS)”) of the last 2 lines?  That is what the claim seems to express.  Para 64 (“any electronic device”) and Figure 1’s processing unit 10 (Figure 1) does seem to suggest that the list (last 2 lines) are intended to be read as alternative possibilities of the processing unit 10 possibilities.  What is Applicant’s intent?  Applicant might consider employing - - any one of - - , or even “either” and “or” type limitations.

	Comment: “an open and pass-through gas bubbles exclusion device” (lines 15-16) was interpreted as reading - - the open and pass-through gas bubbles exclusion device - -, as there is antecedent basis for such on line 14.  Applicant may consider replacing “an open” (line 15) to - - the open - - .     

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.